OPINION — AG — **** COURT CLERK — FEES — INDIAN HEIRS — CONVEYANCES ****  PROCEEDINGS TO APPROVE DEEDS OF RESTRICTED INDIAN HEIRS OR DEVISEES AS PROVIDED BY 58 Ohio St. 1961 901 [58-901] ET SEQ., PROCEEDINGS TO DETERMINE HEIRS OF RESTRICTED INDIANS AS PROVIDED BY 84 Ohio St. 1961 251 [84-251] ET SEQ., PROCEEDINGS TO CONFER RIGHTS OF MAJORITY ON A MINOR AS PROVIDED BY 10 Ohio St. 1961 91 [10-91] ET SEQ., AND PROCEEDINGS TO CHANGE THE NAME OF A PERSON AS PROVIDED BY 12 Ohio St. 1961 1613 [12-1613] ET SEQ., ARE CLASSIFIED BY THE DESIGNATION "ALL OTHERS" AS PROVIDED IN 28 Ohio St. 1968 Supp., 152 [28-152], AND, ACCORDINGLY, THE PROPER FILING FEE TO BE CHARGED BY THE COURT CLERK IN SUCH PROCEEDINGS IS $10.00  CITE: 12 Ohio St. 1961 4 [12-4], 58 Ohio St. 1961 901 [58-901], 12 Ohio St. 1961 7 [12-7], 12 Ohio St. 1961 8 [12-8], 12 Ohio St. 1961 5 [12-5] (W. HOWARD O'BRYAN)